UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3011



LAUNEIL SANDERS,

                                            Plaintiff - Appellant,

          versus

RAYTHEON ENGINEERS AND CONSTRUCTORS, INCORPO-
RATED, a subsidiary of the Raytheon Company,
registered agent of Raytheon Engineers and
Constructors, Incorporated, Prentice-Hall Cor-
poration, 2019 Park Street, Columbia, South
Carolina 29201,
                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-49-6-3AK)

Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Launeil Sanders, Appellant Pro Se. Paul Bernard Lindemann, Stephen
Floyd Fisher, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint alleging age discrimination, in violation of the Age

Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985

& Supp. 1995). Appellant's case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The magistrate judge
recommended that relief be denied and advised Appellant that fail-

ure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommen-

dation. Despite this warning, Appellant failed to object to the
magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's rec-

ommendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.
Accordingly, we grant Appellee's motion for summary affirmance. As

we conclude that the appeal is frivolous, we also grant Appellee's

motion for double costs, Fed. R. App. P. 38, but deny the motion

for attorney's fees. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED

                                 2